

115 HR 4654 IH: To amend the Agricultural Act of 2014 to require the Secretary of Agriculture to use certain data in determining an actual or benchmark county yield, and for other purposes.
U.S. House of Representatives
2017-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4654IN THE HOUSE OF REPRESENTATIVESDecember 14, 2017Mr. Cramer (for himself, Mr. Loebsack, Mr. Emmer, Mrs. Noem, and Mr. Peterson) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agricultural Act of 2014 to require the Secretary of Agriculture to use certain data
			 in determining an actual or benchmark county yield, and for other
			 purposes.
	
 1.Improvements to the Agriculture Risk Coverage ProgramSection 1117(g)(4) of the Agricultural Act of 2014 (7 U.S.C. 9017(g)(4)) is amended to read as follows:
			
 (4)in the case of county coverage— (A)effective beginning with actual yields for the 2017 crop year, assign an actual county yield for each planted acre for the crop year for the covered commodity—
 (i)for a county for which county data collected by the Risk Management Agency is sufficient, as determined by the Secretary, to offer a county-wide insurance product using the actual average county yield determined by the Risk Management Agency; or
 (ii)for a county not described in clause (i) using— (I)other sources of yield information (including consultation with the applicable State office of the Farm Service Agency); or
 (II)the yield history of representative farms in the State, region, or crop reporting district, as determined by the Secretary;
 (B)assign a benchmark county yield for a crop year using the actual county yield assigned in the prior crop year under subparagraph (A); and
 (C)make payments, as applicable, to producers using the payment rate of the county of the physical location of the base acres of a farm.. 
		